department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-710323-98 memorandum for associate district_counsel district uilc from subject joseph w clark senior technical reviewer branch general litigation remedies available for erroneous abatements and credits by way of a memorandum dated you asked that we post- review an advisory opinion from your office regarding the remedies available for erroneous abatement of tax that results in credits to unpaid tax_liabilities in this case this document is not to be cited as precedent facts this is a case in which taxpayers filed in of an amended_return for with the service_center the amended_return requested a tax decrease of dollar_figure since the taxpayers had not fully paid the tax for a refund of only dollar_figure was requested the taxpayer requested this amount be applied to another tax_year liability the amended_return was evaluated by a classifier in the examination branch of the service_center the classifier generally makes facial evaluations of the merits of refund claims then determines whether the claim should be allowed or should be forwarded to the district examination_division for further evaluation in the instant case the classifier forwarded the amended_return to the district examination_division gl-710323-98 limitations on assessment had expired by this time the statute of conclusion clerical errors can be reversed in appropriate cases see matter of 99_f3d_740 5th cir crompton-richmond co inc v united_states 311_fsupp_184 s d n y however in crompton-richmond the court distinguished between a substantive reconsideration of the taxpayer’s liability by the irs and a clerical_error committed by the irs that has the same effect 311_fsupp_1184 s d n y we have coordinated with field service and they concur on both issues if you have any further questions please call the attorney assigned to this matter at
